Motion for change of venue denied with leave to renew. Memorandum: We conclude that defendant has not met his burden of demonstrating that there is “reasonable cause to believe that a fair and impartial trial cannot be had” in Niagara County (CPL 230.20 [2]). If it develops during voir dire that a fair and impartial jury cannot be drawn, an appropriate application may then be made. The relief requested in the application is premature (see, People v Mateo, 239 AD2d 965; see also, People v DiPiazza, 24 NY2d 342). Present — Pine, J. P., Hayes, Wisner, Hurlbutt and Scudder, JJ. (Filed Mar. 1, 2001.)